UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2010 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY (Exact Name of Registrant as Specified in its Charter) Iowa 001-31911 42-1447959 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 6000 Westown Parkway, West Des Moines,Iowa 50266 (Address of Principal Executive Offices) (Zip Code) (515) 221-0002 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing Steven G. Chapman, an independent director of the Company’s board of directors (the “Board”), resigned from the Board effective December 31, 2010.Section 303A.01 of the New York Stock Exchange (“NYSE”) corporate governance listing standards requires all publicly-traded companies to have a majority of independent directors serving on the board.The Company provided notice to the NYSE of its non-compliance on January 3, 2011 due to Mr. Chapman’s resignation.The Company intends to appoint a new independent director to the Board.The Company is in the process of evaluating potential candidates and expects to appoint a new independent director within the next sixty days. Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The information set forth in Item 3.01 above is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 3, 2011 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY By: /s/ John M. Matovina Name: John M. Matovina Title: Chief Financial Officer and Treasurer
